Exhibit 10.1

STERIS plc

2006 LONG-TERM EQUITY INCENTIVE PLAN

(As Assumed, Amended and Restated Effective March 28, 2019)

On November 2, 2015, the business combination (the “Combination”) of STERIS
Corporation (“STERIS Corp.”) and Synergy Health plc (“Synergy”) was completed.
Pursuant to the Combination, STERIS Corp. and Synergy became wholly owned
subsidiaries of STERIS plc, a public limited company organized under the laws of
England and Wales (“STERIS UK”), and each outstanding Common Share (as
hereinafter defined) was converted into the right to receive one STERIS UK
Ordinary Share (as hereinafter defined). In connection with the Combination, the
STERIS 2006 Long-Term Equity Incentive Plan (the “Prior STERIS Corp. Plan”) and
all awards then outstanding under the Prior STERIS Corp. Plan were assumed by
STERIS UK.

On March 28, 2019, the redomiciliation of STERIS UK from the United Kingdom to
Ireland (the “Redomiciliation”) pursuant to a court-approved scheme of
arrangement under English law (the “Scheme”) was completed. Pursuant to the
Redomiciliation, (a) STERIS UK became an indirect subsidiary of a public limited
company incorporated under the laws of Ireland, also named STERIS plc (“STERIS
IE”), (b) each outstanding STERIS UK Ordinary Share was cancelled and (c) STERIS
UK shareholders received one Ordinary Share (as hereinafter defined) for each
STERIS UK Ordinary Share they held before the Redomiciliation. In connection
with the Redomiciliation, the STERIS plc 2006 Long-Term Equity Incentive Plan
maintained by STERIS UK (the “Prior STERIS UK Plan”) and all awards then
outstanding under the Prior STERIS UK Plan were assumed by STERIS IE.

In connection with such assumption, upon the Scheme becoming effective: (i) each
Option Right (as hereinafter defined) to acquire STERIS UK Ordinary Shares
granted under the Prior STERIS UK Plan, whether vested or unvested, that was
outstanding immediately prior to the Scheme becoming effective ceased to
represent an Option Right to acquire STERIS UK Ordinary Shares and was converted
into an Option Right to acquire that number of Ordinary Shares equal to the
number of STERIS UK Ordinary Shares subject to such Option Right immediately
prior to the Scheme becoming effective, at an exercise price per share equal to
the per share exercise price applicable to such Option Right immediately prior
to the Scheme becoming effective; (ii) each Appreciation Right (as hereinafter
defined) with respect to STERIS UK Ordinary Shares granted under the Prior
STERIS UK Plan, whether vested or unvested, that was outstanding immediately
prior to the Scheme becoming effective ceased to represent an Appreciation Right
with respect to STERIS UK Ordinary Shares and was converted into an Appreciation
Right with respect to that number of Ordinary Shares equal to the number of
STERIS UK Ordinary Shares subject to such Appreciation Right immediately prior
to the Scheme becoming effective, at an exercise price per share equal to the
per share exercise price applicable to such Appreciation Right immediately prior
to the Scheme becoming effective; (iii) each STERIS UK Ordinary Share that was
designated a restricted STERIS UK Ordinary Share granted under the Prior STERIS
UK Plan was, under the Scheme, cancelled and the holder of each such STERIS UK
Ordinary Share designated as a restricted STERIS UK Ordinary Share received one
Ordinary Share in consideration for each STERIS UK Ordinary Share that was
designated a restricted STERIS UK Ordinary Share so cancelled; and (iv) each
Restricted Stock Unit (as hereinafter defined) granted under the Prior STERIS UK
Plan that was outstanding immediately prior to the Scheme becoming effective
ceased to represent a Restricted Stock Unit with respect to STERIS UK Ordinary
Shares and was converted into a Restricted Stock Unit with respect to that
number of Ordinary Shares equal to the number of STERIS UK Ordinary Shares
subject to the Restricted Stock Unit immediately prior to the Scheme becoming
effective. Except as required in order to comply with applicable law, each
Option Right, Appreciation Right, share of Restricted Stock and Restricted Stock
Unit shall continue to have, and shall continue to be subject to, the same terms
and conditions that were applicable to such Option Right, Appreciation Right,
STERIS UK Ordinary Share that was designated a restricted STERIS UK Ordinary
Share and Restricted Stock Unit, as applicable, immediately prior to the Scheme
becoming effective (including, settlement in cash or shares, as applicable).

Accordingly, upon the Scheme becoming effective, the Prior STERIS UK Plan is
hereby assumed, amended and restated as set forth herein, in order to reflect
the actions described in the preceding two paragraphs.

1. Purpose. The purpose of this STERIS plc 2006 Long-Term Incentive Plan is to
attract and retain directors, officers and other employees of STERIS plc, a
public limited company incorporated under the laws of Ireland, and its
Subsidiaries and to provide to such persons incentives and rewards for
performance. This Plan, as assumed, amended and restated effective March 28,
2019, shall apply to all awards heretofore or hereafter granted hereunder or
pursuant hereto, except as otherwise expressly provided herein.



--------------------------------------------------------------------------------

2. Definitions. As used in this Plan,

 

(a)

“Acquisition Price” means such amount, if any, as may be specified by the Board
in the Evidence of Award with respect to Restricted Stock as the consideration
to be paid by the Participant for such Restricted Stock, subject to adjustment
pursuant to the provisions hereof; provided, that the par value of a share of
Restricted Stock, if required to be paid by a Participant, shall not constitute
an Acquisition Price.

 

(b)

“Appreciation Right” means a right in respect of Shares, including any right in
respect of Common Shares that was converted into a right in respect of STERIS UK
Ordinary Shares and any right in respect of STERIS UK Ordinary Shares that was
converted into a right in respect of Ordinary Shares, granted pursuant to
Section 5 or Section 9 of this Plan, and will include both Free-Standing
Appreciation Rights and Tandem Appreciation Rights.

 

(c)

“Appreciation Right Expiration Date” means the date selected by the Board after
which, except as provided in Section 11(d) in the case of the death of the
Participant to whom the Appreciation Right was granted, the Appreciation Right
may not be exercised.

 

(d)

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right or a Tandem Appreciation
Right.

 

(e)

“Board” means the Board of Directors of the Company and, to the extent of any
delegation by the Board of Directors to the Compensation Committee of the Board
of Directors or any other Committee of the Board of Directors (or subcommittee
thereof) pursuant to Section 12 of this Plan or pursuant to the charter of any
such Committee or otherwise, such Committee (or subcommittee).

 

(f)

“Cause” has the meaning specified in Section 2(n)(iv) hereof.

 

(g)

“Chief Executive Officer” means the Chief Executive Officer of the Company.

 

(h)

“Change in Control” has the meaning set forth in Section 14 of this Plan.

 

(i)

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

(j)

“Combination” has the meaning set forth in the first paragraph of this Plan.

 

(k)

“Common Shares” means the shares of common stock, without par value, of STERIS
Corp.

 

(l)

“Company” means STERIS IE in respect of periods from and after the
Redomiciliation and STERIS UK or STERIS Corp., as applicable, in respect of
periods prior to the Redomiciliation.

 

(m)

“Date of Grant” means the date specified by the Board or, in the case of awards
permitted to be granted hereunder by the Chief Executive Officer or his
delegatee or delegatees, by the Chief Executive Officer or such delegatee or
delegatees, on which a grant of Option Rights, Appreciation Rights, Performance
Shares, Performance Units or other awards contemplated by Section 10 of this
Plan, or a grant or sale of Restricted Stock, Restricted Stock Units, or other
awards contemplated by Section 10 of this Plan, will become effective (which
date will not be earlier than the date on which the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, takes action with respect
thereto).

 

(n)

“Detrimental Activity” means, in the case of any Participant who is a
Non-Employee Director or former Non-Employee Director, such activity, if any, as
may be specified as a “Detrimental Activity” in any applicable Evidence of Award
of such Participant and, in the case of any Participant who is an Employee or
former Employee, any of the following activities:

 

  (i)

Without the prior written consent of the Company, performing, either directly or
indirectly, any advisory or consulting services for, operating or investing in
(other than not more than one percent of the stock in a publicly-held
corporation that is traded on a recognized securities exchange or
over-the-counter), being employed by or an independent contractor of, or being a
director, partner, or officer of, or otherwise becoming associated with in any
capacity, any person, firm, corporation, partnership, proprietorship, or other
entity that develops, manufactures, assembles, sells, distributes, or performs
products, systems, or services in competition with any products, systems, or
services developed, manufactured, assembled, sold, distributed, or performed by
the Company or a Subsidiary.

 

2



--------------------------------------------------------------------------------

  (ii)

Without the prior written consent of the Company, directly or indirectly,
inducing or attempting to induce any employee, agent or other representative or
associate of the Company or a Subsidiary to terminate his, her or its
relationship with the Company or a Subsidiary or interfering with the
relationship between the Company or a Subsidiary and any of its employees,
agents, representatives, suppliers, customers, or distributors.

 

  (iii)

Disclosing to anyone outside the Company or a Subsidiary, or using in other than
the Company’s or a Subsidiary’s business, without prior written authorization
from the Company, any confidential data, marketing strategies (including
customer lists), invention records, trade secrets, and other confidential
information of the Company or a Subsidiary, including, without limitation,
information regarding customers, finances, or personnel, or concerning the
products, systems, and services researched, developed, manufactured, assembled,
sold, distributed, or performed by the Company or otherwise concerning the
business or affairs of the Company or a Subsidiary, acquired by the Participant
during his or her employment with the Company or its Subsidiaries or while
acting as a consultant for the Company or its Subsidiaries.

 

  (iv)

An activity that results in a termination for Cause. Termination for “Cause”
means, except as otherwise provided in a Participant’s Evidence of Award, a
termination:

 

  (A)

due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed,

 

  (B)

due to an act of dishonesty on the part of the Participant resulting or intended
to result, directly or indirectly, in his or her material personal gain or
enrichment at the expense of the Company or a Subsidiary,

 

  (C)

due to an act of theft in connection with the Participant’s employment with the
Company or a Subsidiary,

 

  (D)

due to any unauthorized disclosure of confidential information belonging to the
Company or a Subsidiary, including but not limited to any disclosure in
violation of Section 2(n)(iii) hereof, or

 

  (E)

due to any material violation of any provisions of any Company policy or of any
agreement with Company or any Subsidiary.

 

  (v)

Such other activity as may be specified as constituting, or defined to be,
“Detrimental Activity” in the applicable Evidence of Award.

 

  (vi)

Any other conduct or act determined to be injurious, detrimental or prejudicial
to any business, strategy, personnel, reputation or other significant interest
of the Company or any Subsidiary unless the Participant acted in good faith and
in a manner he or she reasonably believed to be in or not opposed to the best
interests of the Company.

 

(o)

“Director” means a member of the Board of Directors of the Company.

 

(p)

“Effective Date” means July 26, 2006, the date this Plan initially became
effective.

 

(q)

“Employee” means any individual employed by the Company or any Subsidiary.

 

(r)

“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence that sets forth the terms and conditions of
the award granted and that is approved by the Board or, in the case of awards
permitted to be granted hereunder by the Chief Executive Officer or his
delegatee or delegatees, if applicable, approved by such person. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, with the approval of the Board, need not be
signed by a representative of the Company or a Participant.

 

(s)

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

(t)

“Extended Exercise Period” has the meaning specified in Section 11(b)(i)(A).

 

(u)

“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 or Section 9 of this Plan that is not granted in tandem with an
Option Right.

 

(v)

“Good Standing” has the meaning specified in Section 11(b)(ii).

 

(w)

“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

 

3



--------------------------------------------------------------------------------

(x)

“Incumbent Directors” means as of any time prior to the Redomiciliation,
individuals who are then Directors of the Company, and from and after the
Redomiciliation, the individuals who, effective as of the Redomiciliation, are
Directors of the Company and any individual becoming a Director subsequent to
the Redomiciliation whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

 

(y)

“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares or Performance Units or, when so determined by the Board, or,
in the case of awards permitted to be granted hereunder by the Chief Executive
Officer or his delegatee or delegatees, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents and other awards
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, segment, business unit, team,
division, department, region or function within the Company or Subsidiary for
which the Participant provides service. The Management Objectives may be made
relative to the performance of other companies, businesses or industries in
respect of which the Participant provides service. If the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, determines that
a change in the business, operations, corporate structure or capital structure
of the Company, or the manner in which it conducts its business, or other events
or circumstances render the Management Objectives unsuitable, the Board or the
Chief Executive Officer or his delegatee or delegatees, as applicable, may in
its, his, her or their discretion modify such Management Objectives or the
related levels of achievement, in whole or in part, as the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, deems
appropriate and equitable.

 

(z)

“Market Value per Share” means, as of any particular date, the closing sales
price per share of the Shares as reported on the New York Stock Exchange
Composite Tape or, if not listed on such exchange, on any other national
securities exchange on which the Shares are listed. If there is no regular
trading market for such Shares, the Market Value per Share shall be determined
by the Board or, in the case of awards permitted to be made by the Chief
Executive Officer or his delegatee or delegatees, by the Chief Executive Officer
or such delegatee or delegatees.

 

(aa)

“Non-Employee Director” means a person who is a “non-employee director” of the
Company within the meaning of Rule 16b-3 of the U.S. Securities and Exchange
Commission promulgated under the Exchange Act.

 

(bb)

“Nonqualified Stock Options” means Option Rights intended by the Board not to
qualify as “incentive stock options” under Section 422 of the Code.

 

(cc)

“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

 

(dd)

“Option Expiration Date” means the date selected by the Board or, in the case of
awards permitted to be made by the Chief Executive Officer or his delegatee or
delegatees, by the Chief Executive Officer or his delegatee or delegatees, after
which, except as provided in Section 11(d) in the case of the death of the
Participant to whom the Option Right was granted, the Option Right may not be
exercised.

 

(ee)

“Option Price” means the purchase price payable on exercise of an Option Right,
which Option Price shall be specified in the Evidence of Award in respect of the
relevant Option Right, subject to adjustment pursuant to the provisions hereof.

 

(ff)

“Option Right” means the right to purchase Shares, including any right to
purchase Common Shares that was converted into a right to purchase STERIS UK
Ordinary Shares and any right to purchase STERIS UK Ordinary Shares that was
converted into a right to purchase Ordinary Shares, upon exercise of an option
granted pursuant to Section 4 or Section 9 of this Plan.

 

(gg)

“Ordinary Shares” means the ordinary shares of STERIS IE or any security into
which such ordinary shares may be changed by reason of any transaction or event
of the type referred to in Section 13 of this Plan.

 

4



--------------------------------------------------------------------------------

(hh)

“Participant” means a person who is selected or designated to receive benefits
under this Plan pursuant to the provisions hereof and who is at the time an
officer or other key employee of the Company or any one or more of its
Subsidiaries, or who has agreed to commence serving in any of such capacities
within 90 days of the Date of Grant, and also includes each Non-Employee
Director who receives Shares or an award of Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units or other awards under this Plan.

 

(ii)

“Participant’s Representative” means (i) in the case of a deceased Participant,
the Participant’s executor or administrator or, if the deceased Participant’s
estate is exempt from or not otherwise subject to administration, the person or
persons to whom the Participant’s rights under any Option Rights have been
transferred by will or the laws of descent and distribution, and (ii) in the
case of a disabled or incapacitated Participant, the Participant’s
attorney-in-fact or legal guardian.

 

(jj)

“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.

 

(kk)

“Performance Share” means a bookkeeping entry that records the equivalent of one
Share awarded pursuant to Section 8 of this Plan.

 

(ll)

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 or such other value as is determined by the Board or the Chief Executive
Officer or his delegate or delegatees awarded pursuant to Section 8 of this
Plan.

 

(mm)

“Plan” means this STERIS plc 2006 Long-Term Incentive Plan (As Assumed, Amended
and Restated Effective March 28, 2019), as may be amended from time to time, in
respect of periods from and after the Redomiciliation, and the Prior STERIS UK
Plan or the Prior STERIS Corp. Plan, as applicable, each as amended from time to
time, in respect of periods prior to the Redomiciliation.

 

(nn)

“Prior STERIS Corp. Plan” has the meaning set forth in the first paragraph of
this Plan.

 

(oo)

“Prior STERIS UK Plan” has the meaning set forth in the second paragraph of this
Plan.

 

(pp)

“Qualifying Retirement” has the meaning specified in Section 11(b)(iii) of this
Plan.

 

(qq)

“Qualifying Retirement Eligible” means that a Participant has attained age 55
and has been in the service of the Company and/or a Subsidiary for at least five
consecutive years. Unless otherwise determined by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, the Participant
will be deemed to have “been in the service of the Company and/or a Subsidiary
for at least five consecutive years” only if the Participant was in the service
of the Company and/or one or more Subsidiaries, in the case of a Participant who
is an Employee, throughout the five year period ending on the Service
Termination Date.

 

(rr)

“Qualifying Service Termination” means the termination of a Participant’s
service with the Company and/or a Subsidiary when the Participant is Qualifying
Service Termination Eligible; provided that the expiration date of the relevant
award has not occurred and the Participant has not engaged in any Detrimental
Activity.

 

(ss)

“Qualifying Service Termination Eligible” means that a Participant has been in
the service of the Company and/or a Subsidiary for at least twenty-five
consecutive years. Unless otherwise determined by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, the Participant
will be deemed to have “been in the service of the Company and/or a Subsidiary
for at least twenty-five consecutive years” only if the Participant was in the
service of the Company and/or one or more Subsidiaries, in the case of a
Participant who is an Employee, throughout the twenty-five year period ending on
the Service Termination Date.

 

(tt)

“Redomiciliation” has the meaning set forth in the second paragraph of this
Plan.

 

(uu)

“Restricted Stock” means Shares, including any Common Shares that were converted
into STERIS UK Ordinary Shares and any STERIS UK Ordinary Shares that were
cancelled and replaced by Ordinary Shares, as described in the second paragraph
of this Plan, granted or sold pursuant to Section 6 or Section 9 of this Plan as
to which neither the substantial risk of forfeiture nor the prohibition on
transfers has expired.

 

(vv)

“Restricted Stock Unit” means an award of the right to receive Shares, including
any right to receive Common Shares that was converted into a right to receive
STERIS UK Ordinary Shares and any right to receive STERIS UK Ordinary Shares
that was converted into a right to receive Ordinary Shares, or cash at the end
of a specified period made pursuant to Section 7 or Section 9 of this Plan.

 

5



--------------------------------------------------------------------------------

(ww)

“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 or Section 9 of this
Plan.

 

(xx)

“Scheme” has the meaning set forth in the second paragraph of this Plan.

 

(yy)

“Service Termination Date” means, subject to the other terms of the Plan,
(i) with respect to an Employee, the first date on which, as of the end of the
day, the Employee is no longer employed by the Company or any Subsidiary and
(ii) with respect to a Director who is a Non-Employee Director, the first date
on which, as of the end of the day, the Non-Employee Director ceases to serve as
a Director; provided, that, for the avoidance of doubt, the date on which the
Combination was completed and the date on which the Redomiciliation is completed
shall not be, in either case, a Service Termination Date for any Non-Employee
Director who, upon completion of the Combination, ceased to serve as a Director
of STERIS Corp. and immediately commenced to serve as a Director of STERIS UK,
or who, upon completion of the Redomiciliation, ceases to serve as a Director of
STERIS UK and immediately commences to serve as a Director of STERIS IE.
References in the Plan to a Participant’s “service” shall be deemed to be, with
respect to an Employee, to the Employee’s employment with the Company or a
Subsidiary, and with respect to a Director who is a Non-Employee Director, to
the Director’s service on the Board.

 

(zz)

“Shares” means Ordinary Shares in respect of periods on and after the
Redomiciliation and STERIS UK Ordinary Shares or Common Shares, as applicable,
in respect of periods prior to the Redomiciliation.

 

(aaa)

“Spread” means the excess of the Market Value per Share on the date when an
Option Right or Appreciation Right is exercised over the Option Price or Base
Price provided for in the related Option Right or Free-Standing Appreciation
Right, respectively.

 

(bbb)

“STERIS Corp.” has the meaning set forth in the first paragraph of this Plan.

 

(ccc)

“STERIS IE” has the meaning set forth in the second paragraph of this Plan.

 

(ddd)

“STERIS UK” has the meaning set forth in the first paragraph of this Plan.

 

(eee)

“STERIS UK Ordinary Shares” means the ordinary shares, par value £0.10, of
STERIS UK.

 

(fff)

“Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

 

(ggg)

“Synergy” has the meaning set forth in the first paragraph of this Plan.

 

(hhh)

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 or Section 9 of this Plan that is granted in tandem with an Option
Right.

 

(iii)

“Voting Stock” means securities entitled to vote generally in the election of
directors.

3. Shares Available Under the Plan.

 

(a)

Maximum Shares Available Under Plan.

 

  (i)

Subject to adjustment as provided in Section 13 of this Plan, the number of
Shares that may be issued or transferred on or after the Effective Date (A) upon
the exercise of Option Rights or Appreciation Rights, (B) in payment of
Restricted Stock and released from substantial risks of forfeiture thereof,
(C) as Restricted Stock Units, (D) in payment of Performance Shares or
Performance Units that have been earned, (E) as awards contemplated by
Section 10 of this Plan, or (F) in payment of dividend equivalents paid with
respect to awards made under the Plan will not exceed in the aggregate Twelve
Million Two Hundred Thousand (12,200,000) Shares. In addition to the Shares
authorized by the preceding sentence, to the extent any award under the Plan
otherwise terminates without the issuance of some or all of the Shares
underlying the award to a Participant or if any option under the Plan terminates
without having been exercised in full, the Shares underlying such award, to the
extent of any such forfeiture or termination, shall be available for future
grant under the Plan and credited toward the Plan limit. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.

 

6



--------------------------------------------------------------------------------

  (ii)

The total number of Shares available under the Plan as of a given date shall not
be reduced by any Shares relating to prior awards that have expired or have been
forfeited or cancelled. Notwithstanding anything to the contrary contained
herein: (A) the number of Shares tendered or otherwise used in payment of the
Option Price of an Option Right shall nonetheless reduce the aggregate plan
limit described above; (B) the number of Shares withheld by the Company to
satisfy the tax withholding obligation shall reduce the aggregate plan limit
described above; and (C) the number of Shares covered by an Appreciation Right,
to the extent that it is exercised and settled in Shares, and whether or not
shares are actually issued to the Participant upon exercise of the right, shall
be considered issued or transferred pursuant to the Plan. In the event that the
Company repurchases Shares with Option Right proceeds, those Shares will not be
added to the aggregate plan limit described above.

 

(b)

Limits. Notwithstanding anything elsewhere in this Plan to the contrary, but
subject as well to the other limitations contained in this Section 3 and subject
to adjustment as provided in Section 13 of this Plan:

 

  (i)

The aggregate number of Shares actually issued or transferred by the Company
upon the exercise of Incentive Stock Options (after taking into account
forfeitures and cancellations) shall not exceed Two Million (2,000,000) Shares.

 

  (ii)

No Participant will be granted Option Rights or Appreciation Rights, in the
aggregate, for more than One Million (1,000,000) Shares during any calendar
year.

 

  (iii)

No Participant will be granted Restricted Stock or Restricted Stock Units that
specify Management Objectives, Performance Shares, Performance Units or other
awards under Section 10 of this Plan that specify Management Objectives, in the
aggregate, for more than Five Hundred Thousand (500,000) Shares (or, in the case
of Performance Units, the cash equivalent thereof based on the Market Value per
Share as of the Date of Grant) during any calendar year.

4. Option Rights. The Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Shares. Each such grant will be subject to all of the
requirements contained in, and may contain such provisions as are authorized by,
the following provisions:

 

(a)

Each grant will specify the number of Shares to which it pertains subject to the
limitations set forth in Section 3 of this Plan.

 

(b)

Each grant will specify an Option Price per share, which may not be less than
the Market Value per Share on the Date of Grant.

 

(c)

Each grant will specify whether the Option Price will be payable (i) in cash or
by check acceptable to the Company or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Company of Shares
owned by the Optionee having a value at the time of exercise equal to the total
Option Price, (iii) by a combination of such methods of payment, or (iv) by such
other methods as may be approved by the Board or the Chief Executive Officer or
his delegatee or delegatees, as applicable.

 

(d)

To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

 

(e)

Successive grants may be made to the same Participant whether or not any Option
Rights previously granted to such Participant remain unexercised.

 

(f)

Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable. A grant of Option Rights
may provide for the earlier exercise of such Option Rights in the event of the
retirement, death or Disability (as defined in Section 23(h) of this Plan) of a
Participant. Unless otherwise provided in the relevant Evidence of Award, each
grant of Option Rights shall be subject to Section 23 hereof.

 

(g)

Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

 

7



--------------------------------------------------------------------------------

(h)

Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

 

(i)

The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan that was granted therewith.

 

(j)

Except as otherwise provided herein or in an Evidence of Award, no Option Right
will be exercisable more than 10 years from the Date of Grant.

 

(k)

Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to this Plan and shall contain such terms and
provisions, consistent with this Plan, as the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, may approve.

5. Appreciation Rights.

 

(a)

The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may also authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Board or
the Chief Executive Officer or his delegatee or delegatees, as applicable, which
will be expressed as a percentage of the Spread (not exceeding 100 percent) at
the time of exercise. Tandem Appreciation Rights may be granted at any time
prior to the exercise or termination of the related Option Rights; provided,
however, that a Tandem Appreciation Right awarded in relation to an Incentive
Stock Option must be granted concurrently with such Incentive Stock Option. A
Free-Standing Appreciation Right will be a right of the Participant to receive
from the Company an amount determined by the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, which will be expressed
as a percentage of the Spread (not exceeding 100 percent) at the time of
exercise.

 

(b)

Each grant of Appreciation Rights will be subject to all of the requirements
contained in, and may contain such provisions as are authorized by, the
following provisions:

 

  (i)

Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Shares or in any combination
thereof and may either grant to the Participant or retain in the Board or the
Chief Executive Officer or his delegatee or delegatees, as applicable, the right
to elect among those alternatives.

 

  (ii)

Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Board at the Date of Grant.

 

  (iii)

Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

 

  (iv)

Any grant may specify that such Appreciation Right may be exercised only in the
event of, or earlier in the event of, the retirement, death or Disability of a
Participant. Unless otherwise provided in the relevant Evidence of Award, each
grant of Appreciation Rights shall be subject to Section 23 hereof.

 

  (v)

Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.

 

  (vi)

Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, may approve.

 

(c)

Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

 

(d)

Regarding Free-Standing Appreciation Rights only:

 

  (i)

Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which may not be less than the Market Value per Share on the Date of
Grant;

 

8



--------------------------------------------------------------------------------

  (ii)

Successive grants may be made to the same Participant regardless of whether any
Free-Standing Appreciation Rights previously granted to the Participant remain
unexercised; and

 

  (iii)

Except as otherwise provided herein or in an Evidence of Award, no Free-Standing
Appreciation Right granted under this Plan may be exercised more than 10 years
from the Date of Grant.

6. Restricted Stock. The Board or the Chief Executive Officer or his delegatee
or delegatees, as applicable, may also authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale will be subject to all of the
requirements contained in, and may contain such provisions as are authorized by,
the following provisions and the other provisions of the Plan:

 

(a)

Each such grant or sale will constitute an immediate transfer of the ownership
of Shares to the Participant in consideration of the performance of services,
entitling such Participant to voting, dividend and other ownership rights
(subject to such restrictions as are set out in the Evidence of Award), but
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.

 

(b)

Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

 

(c)

Each such grant or sale will provide that the Restricted Stock covered by such
grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, at the Date of Grant and may provide for
the earlier lapse of such substantial risk of forfeiture as provided in
Section 6(e) below or in the event of the retirement, death or Disability of a
Participant or as otherwise provided herein. Unless otherwise provided in the
relevant Evidence of Award, all substantial risks of forfeiture or restrictions
on transfer applicable to any grant or sale of Restricted Stock shall be subject
to Section 23 hereof.

 

(d)

Each such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board or the Chief Executive Officer or his delegatee
or delegatees, as applicable, at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

 

(e)

Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is below, at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.

 

(f)

Any such grant or sale of Restricted Stock may require that any or all dividends
or other distributions paid thereon during the period of such restrictions be
automatically deferred and reinvested in additional shares of Restricted Stock,
which may be subject to the same restrictions as the underlying award.

 

(g)

Each grant or sale of Restricted Stock will be evidenced by an Evidence of Award
and will contain such terms and provisions, consistent with this Plan, as the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may approve. Unless otherwise directed by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares.

7. Restricted Stock Units. The Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, may also authorize the granting or sale
of Restricted Stock Units to Participants. Each such grant or sale will be
subject to all of the requirements contained in, and may contain such provisions
as are authorized by, the following provisions and the other provisions of the
Plan:

 

(a)

Each such grant or sale will constitute the agreement by the Company to deliver
Shares or cash to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
(which may include the achievement of Management Objectives) during the
Restriction Period as

 

9



--------------------------------------------------------------------------------

  the Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may specify. Each grant that specifies Management Objectives may
further specify in respect of such Management Objectives a minimum acceptable
level of achievement and may set forth a formula for determining the number of
shares of Restricted Stock Units on which restrictions will terminate if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives. In addition, any grant of
such Restricted Stock Units will further specify that, before the termination or
early termination of restrictions applicable to such Restricted Stock Units, the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, must determine that the Management Objectives have been satisfied.

 

(b)

Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

 

(c)

If the Restriction Period lapses only by the passage of time, each such grant or
sale will be subject to a Restriction Period, as determined by the Board or the
Chief Executive Officer or his delegatee or delegatees, as applicable, at the
Date of Grant, and may provide for the earlier lapse or other modification of
such Restriction Period in the event of the retirement, death or Disability of a
Participant or as otherwise provided herein. Unless otherwise provided on the
relevant Evidence of Award, the Restriction Period applicable to any grant of
Restricted Stock Units shall be subject to Section 23 hereof.

 

(d)

During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
Restricted Stock Units and will have no right to vote them, but the Board or the
Chief Executive Officer or his delegatee or delegatees, as applicable, may at
the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current or deferred or contingent basis,
either in cash or in additional Shares.

 

(e)

Each grant or sale will specify the time and manner of payment of the Restricted
Stock Units that have been earned. Any grant or sale may specify that the amount
payable with respect thereto may be paid by the Company in cash, in Shares or in
any combination thereof and may either grant to the Participant or retain in the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, the right to elect among those alternatives.

 

(f)

Each grant or sale of Restricted Stock Units will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may approve.

8. Performance Shares and Performance Units. The Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, may also authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant will be subject to all of the requirements
contained in, and may contain such provisions as are authorized by, the
following provisions:

 

(a)

Each grant will specify the number of Performance Shares or Performance Units to
which it pertains, which number may be subject to adjustment to reflect changes
in compensation or other factors.

 

(b)

The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time as will be determined by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, at the time of
grant, which may be subject to earlier lapse or other modification in the event
of the retirement, death or Disability of a Participant. Unless otherwise
provided in the relevant Evidence of Award, the Performance Period applicable to
any grant of Performance Shares or Performance Units shall lapse and terminate,
and the Management Objectives applicable thereto shall be treated as having been
achieved, upon a Change in Control.

 

(c)

Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a level or levels of achievement and will set forth a formula for
determining the number of Performance Shares or Performance Units that will be
earned if performance is at or above the minimum level or levels, but falls
short of full achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board or
the Chief Executive Officer or his delegatee or delegatees, as applicable, must
determine that the Management Objectives have been satisfied.

 

10



--------------------------------------------------------------------------------

(d)

Each grant will specify the time and manner of payment of Performance Shares or
Performance Units that have been earned. Any grant may specify that the amount
payable with respect thereto may be paid by the Company in cash, in Shares or in
any combination thereof and may either grant to the Participant or retain in the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, the right to elect among those alternatives.

 

(e)

Any grant of Performance Shares may specify that the amount payable with respect
thereto may not exceed a maximum specified by the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, at the Date of Grant. Any
grant of Performance Units may specify that the amount payable or the number of
Shares issued with respect thereto may not exceed maximums specified by the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, at the Date of Grant.

 

(f)

The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may at the Date of Grant of Performance Shares, provide for the
payment of dividend equivalents to the holder thereof on a deferred or
contingent basis, either in cash or in additional Shares; provided, however, no
dividend equivalents will be payable in respect of Performance Shares prior to
such time, if any, as the Performance Shares are earned or become payable.

 

(g)

Each grant of Performance Shares or Performance Units will be evidenced by an
Evidence of Award and will contain such other terms and provisions, consistent
with this Plan, as the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, may approve.

9. Awards to Non-Employee Directors. The Board may, from time to time and upon
such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of Option Rights, Appreciation Rights or other awards
contemplated by Section 10 of this Plan and may also authorize the grant or sale
of Shares, Restricted Stock or Restricted Stock Units to Non-Employee Directors.
Each grant of an award to a Non-Employee Director will be upon such terms and
conditions as approved by the Board and will be evidenced by an Evidence of
Award in such form as will be approved by the Board. Each grant will specify in
the case of an Option Right an Option Price per share, and in the case of a
Free-Standing Appreciation Right, a Base Price per share, which will not be less
than the Market Value per Share on the Date of Grant. Except as otherwise
provided herein or in the applicable Evidence of Award, each Option Right and
Free-Standing Appreciation Right granted under the Plan to a Non-Employee
Director will expire not more than 10 years from the Date of Grant and will be
subject to earlier termination as hereinafter provided. If a Non-Employee
Director subsequently becomes an Employee while remaining a member of the Board,
any award held under this Plan by such individual at the time of such
commencement of employment will not be affected thereby. Subject to Board
approval, if an Employee who is a member of the Board ceases to be an Employee
while remaining a member of the Board, any award held under this Plan by such
individual at the time of such cessation of employment shall not be affected
thereby, and such cessation of employment shall not cause such Employee to have
a Service Termination Date. Non-Employee Directors, pursuant to this Section 9,
may be awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees, chairman and committee chair fees or other fees in grants of awards
pursuant to the preceding provisions or in Shares in lieu of cash.

10. Other Awards.

 

(a)

The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares
or factors that may influence the value of such shares, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, purchase rights for Shares, awards with
value and payment contingent upon performance of the Company or specified
Subsidiaries, affiliates or other business units thereof or any other factors
designated by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, and awards valued by reference to the book value of
Shares or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of the Company. The Board or
the Chief Executive Officer or his delegatee or delegatees, as applicable, shall
determine the terms and conditions of such awards. Shares delivered pursuant to
an award in the nature of a purchase right granted under this Section 10 shall
be purchased for such consideration, paid for at such time, by such methods, and
in such forms, including, without limitation, cash, Shares, other awards, notes
or other property, as the Board or the Chief Executive Officer or his delegatee
or delegatees, as applicable, shall determine.

 

11



--------------------------------------------------------------------------------

(b)

Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 10 of this Plan.

 

(c)

The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may grant Shares as a bonus, or may grant other awards in lieu of
obligations of the Company or a Subsidiary to pay cash or deliver other property
under this Plan or under other plans or compensatory arrangements, subject to
such terms as shall be determined by the Board or the Chief Executive Officer or
his delegatee or delegatees, as applicable.

11. Termination of Service. After a Participant’s Service Termination Date,
unless otherwise provided in the relevant Evidence of Award, the rules set forth
in this Section 11 shall apply. All factual determinations with respect to the
termination of a Participant’s service that may be relevant under this
Section 11 shall be made by the Board in its sole discretion or by such other
person as may be authorized to make such determination pursuant to the
provisions hereof, or by the person or persons to whom such authority has been
delegated pursuant to the provisions hereof, in his, her or their sole
discretion.

 

(a)

Termination Other Than Upon Qualifying Retirement, Death or Disability or for
Cause. Upon any termination of a Participant’s service for any reason other than
the Participant’s Qualifying Retirement, Disability, or death or, in the case of
Participants who are Employees, other than for Cause:

 

  (i)

Unless otherwise provided in the relevant Evidence of Award, the Participant
shall have the right during the period ending three months after the Service
Termination Date, but not later than the Option Expiration Date or Appreciation
Right Expiration Date, as applicable, to exercise any Option Rights and
Appreciation Rights that were outstanding on the Service Termination Date, if
and to the same extent as those Option Rights and Appreciation Rights were
exercisable by the Participant on the Service Termination Date;

 

  (ii)

Unless otherwise provided in the relevant Evidence of Award, in the case of any
Restricted Stock for which the Participant paid an Acquisition Price, the
Participant shall offer for resale at the Acquisition Price to the Company each
Share of Restricted Stock held by the Participant at the Service Termination
Date with respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed; and

 

  (iii)

Unless otherwise provided in the relevant Evidence of Award, the Participant
shall forfeit each (A) Share of Restricted Stock for which the Participant did
not pay an Acquisition Price, (B) Restricted Stock Unit, (C) Performance Share,
(D) Performance Unit, and/or (E) other award granted pursuant to Section 10
hereof, in each case with respect to which, as of the Participant’s Service
Termination Date, any restrictions, conditions, or contingencies have not
lapsed.

 

(b)

Qualifying Retirement. Upon a Participant’s Qualifying Retirement (as defined
below) or Qualifying Service Termination:

 

  (i)

Unless otherwise provided in the relevant Evidence of Award and so long as the
Participant remains in “Good Standing” (as defined below):

 

  (A)

The Participant will be entitled to exercise vested Option Rights and
Appreciation Rights granted under the relevant Evidence of Award from time to
time on any date during the period (the “Extended Exercise Period”) that begins
on the date of the Participant’s retirement (if applicable) or other termination
of service with the Company and/or a Subsidiary and ends on the expiration date
of the relevant award;

 

  (B)

If, at any time during the Extended Exercise Period, the Participant fails to
remain in Good Standing, any Option Rights and Appreciation Rights granted under
the relevant Evidence of Award that are then outstanding and held by the
Participant shall be forfeited and of no force or effect; and

 

  (C)

If the Participant dies during the Extended Exercise Period and while in Good
Standing, vested Option Rights and Appreciation Rights granted under the
Evidence of Award will thereafter be exercisable, to the extent exercisable by
the Participant on the date of his death, at the same times (for so long and
only so long after the Participant’s death) as if the Participant had continued
in the service of the Company through the date of the Participant’s death.

 

  (ii)

For the purposes of this Plan, a Participant will cease to remain in “Good
Standing” during his or her Extended Exercise Period if he or she engages or has
engaged in any Detrimental Activity or commits or

 

12



--------------------------------------------------------------------------------

  has committed a material violation of any applicable provision of any Company
policy or of any Evidence of Award or other agreement with the Company or a
Subsidiary or if, at any time during the Extended Exercise Period, he or she
otherwise acts in a manner detrimental to the interests of the Company or any of
its Subsidiaries, including but not limited to, in the case of a Participant who
is a Non-Employee Director, directly or indirectly materially competing with the
Company or any of its Subsidiaries.

 

  (iii)

For the purposes of this Plan, “Qualifying Retirement” means that a Participant
terminates service with the Company and/or a Subsidiary (A) with the consent of
or under guidelines approved by the Board, or the Chief Executive Officer or his
delegatee or delegatees, if applicable pursuant to Section 12(d) of this Plan,
(B) without having engaged in any Detrimental Activity, (C) before the
expiration date of the relevant award, and (D) after having become Qualifying
Retirement Eligible.

 

  (iv)

Unless otherwise provided in the applicable Evidence of Award, the provisions of
this Section 11(b) shall apply only to Plan awards with a Date of Grant on or
after July 28, 2011. Plan awards with a Date of Grant prior to such date shall
be governed by the provisions of Section 11(b) of the Plan as in effect prior to
such date, as modified by an applicable Evidence of Award.

 

  (v)

Notwithstanding anything to the contrary contained herein or in the applicable
Evidence of Award, for the avoidance of doubt, the provisions of
Section 11(b)(i)(A) shall not apply in respect of a Participant’s Qualifying
Retirement to any Option Right or Appreciation Right granted to any Participant
if, at the time of the grant thereof, the application of such provisions would
violate applicable law because of the age requirement included in the Qualifying
Retirement Eligible definition.

 

(c)

Termination Due to Disability. Upon any termination of a Participant’s service
due to Disability:

 

  (i)

Unless otherwise provided in the relevant Evidence of Award, the Participant, or
the Participant’s Representative, shall have the right (1) to exercise, from
time to time during the period ending one year after the Service Termination
Date, but not later than the Option Expiration Date or Appreciation Right
Expiration Date, as applicable, any Nonqualified Stock Options and Appreciation
Rights that were outstanding on the Service Termination Date, if and to the same
extent those Option Rights and Appreciation Rights were exercisable by the
Participant on the Service Termination Date, and (2) to exercise, from time to
time during the period ending one year after the Service Termination Date, but
not later than the Option Expiration Date, any Incentive Stock Options that were
outstanding on the Service Termination Date, if and to the same extent as those
Option Rights were exercisable by the Participant on the Service Termination
Date (even though exercise of the Incentive Stock Option more than three months
after the Service Termination Date may cause the Option Right to fail to qualify
for Incentive Stock Option treatment under the Code);

 

  (ii)

Unless otherwise provided in the relevant Evidence of Award, in the case of any
Restricted Stock for which the Participant paid an Acquisition Price, the
Participant, or the Participant’s Representative, shall offer for resale at the
Acquisition Price to the Company each Share of Restricted Stock held by the
Participant at the Service Termination Date with respect to which, as of that
date, any restrictions, conditions, or contingencies have not lapsed; and

 

  (iii)

Unless otherwise provided in the relevant Evidence of Award, the Participant
shall forfeit each (A) Share of Restricted Stock for which the Participant did
not pay an Acquisition Price, (B) Restricted Stock Unit, (C) Performance Share,
(D) Performance Unit, and/or (E) other award granted pursuant to Section 10
hereof, in each case with respect to which, as of the Participant’s Service
Termination Date, any restrictions, conditions, or contingencies have not
lapsed.

 

(d)

Death of an Employee. Upon the death of a Participant while in the service of
the Company or any Subsidiary or within any of the periods referred to in any of
Sections 11(a), 11(b), or 11(c):

 

  (i)

Unless otherwise provided in the relevant Evidence of Award (in which a
different period of extension of the Option Expiration Date or Appreciation
Right Expiration Date, as applicable, in the event of the death of the
Participant may be specified), if the Option Expiration Date or Appreciation
Right Expiration Date, as applicable, of any Nonqualified Stock Option or
Appreciation Right that had not expired before the Participant’s death would
otherwise expire before the first anniversary of the Participant’s death, that
Option Expiration Date or Appreciation Right Expiration Date, as applicable,
shall automatically be extended to the first anniversary of the Participant’s
death;

 

13



--------------------------------------------------------------------------------

  (ii)

Unless otherwise provided in the relevant Evidence of Award, any Option Rights
and Appreciation Rights that are outstanding on the date of the Participant’s
death shall become immediately exercisable in full and the Participant’s
Representative shall have the right to exercise any or all of those Option
Rights and Appreciation Rights in accordance with Section 4(f) (as to any Option
Rights) or Section 5(b) (as to any Appreciation Rights), from time to time
during the period ending on the first anniversary of the Participant’s death;

 

  (iii)

Unless otherwise provided in the relevant Evidence of Award, all Restricted
Stock or Restricted Stock Units held by a Participant who dies while employed by
the Company or a Subsidiary shall immediately become fully vested and
nonforfeitable;

 

  (iv)

Unless otherwise provided in the relevant Evidence of Award, the restrictions,
conditions, or contingencies on any (A) Performance Shares, (B) Performance
Units, and/or (C) any other award granted pursuant to Section 10 hereof held by
the Participant at the date of death shall be modified in such manner as the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may specify to give the Participant’s Representative the benefit of
those awards through that date.

 

(e)

Termination for Cause. Upon any termination of service for Cause of a
Participant who is an Employee, and unless otherwise provided in the relevant
Evidence of Award:

 

  (i)

All of the Participant’s rights with respect to unexercised Option Rights and
Appreciation Rights shall expire immediately before the Service Termination
Date;

 

  (ii)

In the case of any Restricted Stock for which the Participant paid an
Acquisition Price, the Participant shall offer for resale at the Acquisition
Price to the Company all Restricted Stock held by the Participant at the Service
Termination Date with respect to which, as of that date, any restrictions,
conditions, or contingencies have not lapsed; and

 

  (iii)

The Participant shall forfeit all (A) Shares of Restricted Stock for which the
Participant did not pay an Acquisition Price, (B) Restricted Stock Units,
(C) Performance Shares, (D) Performance Units and (E) any other awards granted
pursuant to Section 10 hereof, in each case with respect to which, as of the
Participant’s Service Termination Date, any restrictions, conditions, or
contingencies have not lapsed.

For the avoidance of doubt, the provisions of this Section 11(e) do not apply to
any Participant who was a Non-Employee Director immediately prior to his or her
Service Termination Date.

12. Administration of the Plan.

 

(a)

Except as set forth in Section 12(d) of this Plan, this Plan will be
administered by the Board of Directors of the Company, which may from time to
time delegate all or any part of its authority under this Plan to the
Compensation Committee of the Board of Directors of the Company or any other
Committee of the Board of Directors of the Company (or a subcommittee thereof),
as constituted from time to time.

 

(b)

The interpretation and construction by the Board, or the Chief Executive Officer
or his delegatee or delegatees, if applicable, of any provision of this Plan or
of any agreement, notification or document evidencing the grant of Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other awards pursuant to Section 10 of
this Plan and any determination by the Board, or the Chief Executive Officer or
his delegatee or delegatees, if applicable, pursuant to any provision of this
Plan or of any such agreement, notification or document, will be final and
conclusive.

 

(c)

The Board may delegate to one or more of its members or to one or more officers
of the Company, or to one or more agents or advisors, such administrative duties
or powers as it may deem advisable, and the Board or any person to whom duties
or powers have been delegated as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Board or such person may
have under the Plan. The Board may, by resolution, authorize the Chief Executive
Officer (or his delegatee or delegatees) to do one or both of the following on
the same basis as the Board: (i) designate employees to be recipients of awards
under this Plan; and (ii) determine the size of any such awards; provided,
however, that (A) the Board shall not so delegate such responsibilities for
awards granted to an individual who is a Director or an “officer” (as defined in
Rule 16a-1(f) promulgated under the Exchange Act, or in any successor to such
rule) of the Company; and (B) the resolution providing for such authorization
sets forth the total number of Shares the Chief Executive Officer (or his
delegatee or delegatees) may grant. The Chief Executive Officer (or his
delegatee or delegatees) shall report periodically to the Board regarding the
nature and scope of the awards granted pursuant to the authority delegated.

 

14



--------------------------------------------------------------------------------

(d)

Notwithstanding anything to the contrary, other than Section 12(c) hereof to
which this Section 12(d) is subject, all interpretations, conclusions or
determinations with respect to any provisions of this Plan or of any related
agreement, notification or document, and all factual determinations, including
but not limited to determinations made pursuant to Sections 11 and 15 of this
Plan and determinations regarding “Cause” and “Detrimental Activity” and “Good
Standing” and “Qualifying Retirement” (i) shall be made by the Board, with
respect to the Chief Executive Officer, all other “officers” (as defined in Rule
16a-1(f) promulgated under the Exchange Act, or in any successor to such rule)
and all Directors; provided, however, that any Director whose specific rights
under the Plan are the subject of any interpretation, conclusion or
determination by the Board shall not take part in or contribute to such
interpretation, conclusion or determination, and (ii) with respect to all
Participants other than the individuals described in clause (i) of this
sentence, shall be made by the Board or by the Chief Executive Officer or his
delegatee or delegatees; provided, however, that in the event of any conflict
between a determination made by the Board and a determination made by the Chief
Executive Officer or his delegatee or delegatees, the determination of the Board
shall control.

13. Adjustments. The Board shall make or provide for such adjustments in the
numbers of Ordinary Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Ordinary Shares covered by other
awards granted pursuant to Section 10 hereof, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, and in the kind
of shares covered thereby, as is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any merger, consolidation, spin-off, split- off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
The Board shall also make or provide for such adjustments in the numbers of
Shares specified in Section 3 of this Plan as is appropriate to reflect any
transaction or event described in the preceding sentence. Any such adjustment to
the number specified in Section 3(b)(i) shall be made in such manner as to not
cause any option intended to qualify as an Incentive Stock Option to fail so to
qualify. Moreover, in the event of any such transaction or event or in the event
of a Change in Control, the Board, in its discretion, may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it may determine to be equitable in
the circumstances and may require in connection therewith the surrender of all
awards so replaced. In addition, for each Option Right or Appreciation Right
with an Option Price or Base Price greater than the consideration offered in
connection with any such transaction or event or Change in Control, the Board
may in its discretion elect to cancel such Option Right or Appreciation Right
without any payment to the person holding such Option Right or Appreciation
Right.

14. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, in an Evidence of Award made under this Plan, a
“Change in Control” shall be deemed to have occurred upon the occurrence of any
of the following events:

 

(a)

any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

 

  (i)

for purposes of this Section 14(a), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction (as defined below) that complies with clauses
(i), (ii) and (iii) of Section 14(c) below;

 

  (ii)

if any Person is or becomes the beneficial owner of 25% or more of combined
voting power of the then-outstanding Voting Stock of the Company as a result of
a transaction described in clause (A) of Section 14(a)(i) above and such Person
thereafter becomes the beneficial owner of any additional shares

 

15



--------------------------------------------------------------------------------

  of Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;

 

  (iii)

a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 25% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and

 

  (iv)

if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 25% or more of the Voting Stock of
the Company inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 25% of the
Voting Stock of the Company, then no Change in Control shall have occurred as a
result of such Person’s acquisition; or

 

(b)

a majority of the Board ceases to be comprised of Incumbent Directors; or

 

(c)

the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (i) the Voting Stock of the Company outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), more than 50% of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (ii) no
Person (other than the Company, such entity resulting from such Business
Transaction, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Transaction) beneficially owns, directly or indirectly, 25% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction, and (iii) at least a majority
of the members of the Board of Directors of the entity resulting from such
Business Transaction were Incumbent Directors at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Transaction; or

 

(d)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (i), (ii) and (iii) of Section 14(c).

For the avoidance of doubt, the amendments to the Prior STERIS Plan effected at
or around the time of the Combination were not intended to cause the
Combination, or the transactions that occurred in connection with the
Combination, and the amendments to the Prior STERIS UK Plan effected hereby are
not intended to cause the Redomiciliation, or the transactions contemplated in
conjunction with the Redomiciliation, to have constituted, or to constitute, a
“Change in Control” for purposes of the Plan and such amendments shall continue
to be, and shall hereafter be, construed in accordance with such intent.

15. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during service with the Company or a Subsidiary or within a
period of two years (or such other period as may be specified in the Evidence of
Award) after termination of such service, shall engage in any Detrimental
Activity, and the Board, or the Chief Executive Officer or his delegatee or
delegatees, if applicable, shall so find, forthwith upon notice of such finding,
the Participant shall:

 

(a)

Forfeit any award granted under the Plan then held by the Participant;

 

(b)

In the sole and complete discretion of the Company, return to the Company, in
exchange for payment by the Company of any amount actually paid therefor by the
Participant, all Shares that the Participant has not disposed of that were
offered, acquired or paid out pursuant to or in connection with this Plan within
a period of two years (or such longer period as may be specified in an Evidence
of Award) prior to the date of the commencement of such Detrimental Activity or
during or after the Detrimental Activity; and

 

16



--------------------------------------------------------------------------------

(c)

In the sole and complete discretion of the Company, with respect to any Shares
so acquired or paid out that the Participant has disposed of within a period of
two years (or such longer period as may be specified in an Evidence of Award)
prior to the date of the commencement of such Detrimental Activity or during or
after such Detrimental Activity, pay to the Company in cash the difference
between:

 

  (i)

Any amount actually paid therefor by the Participant pursuant to this Plan, and

 

  (ii)

The Market Value per Share of the Shares on the date the Shares were acquired or
paid out.

 

(d)

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
retainer fees, deferred compensation or vacation pay or in the form of any other
benefit or for any other reason.

The remedies set forth in this Section 15 in the event that a Participant
engages in a Detrimental Activity shall be in addition to any and all other
remedies that the Company may have against the Participant in that event and
shall not be deemed exclusive remedies. The remedies set forth in this
Section 15 also do not limit the remedies that the Company may be required or
permitted to exercise in respect of Participants pursuant to the provisions of
Section 954 of the Wall Street Reform and Consumer Protection Act and the
regulations thereunder.

16. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board or the Chief Executive Officer
or his delegatee or delegatees, as applicable, may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.

17. Transferability.

 

(a)

Except as otherwise determined by the Board or the Chief Executive Officer or
his delegatee or delegatees, as applicable, no Option Right, Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
award contemplated by Section 9 or 10 of this Plan, or dividend equivalents paid
with respect to awards made under the Plan shall be transferable by the
Participant except by will or the laws of descent and distribution and, in no
event shall any such award granted under the Plan be transferred for value.
Except as otherwise determined by the Board or the Chief Executive Officer or
his delegatee or delegatees, as applicable, Option Rights and Appreciation
Rights will be exercisable during the Participant’s lifetime only by him or her
or, in the event of the Participant’s legal incapacity to do so, by his or her
guardian or legal representative acting on behalf of the Participant in a
fiduciary capacity under state law and/or court supervision.

 

(b)

The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may specify at the Date of Grant that part or all of the Shares that
are (i) to be issued or transferred by the Company upon the exercise of Option
Rights or Appreciation Rights, upon the termination of the Restriction Period
applicable to Restricted Stock Units or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer.

18. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and

 

17



--------------------------------------------------------------------------------

the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable) may include
relinquishment of a portion of such benefit. If a Participant’s benefit is to be
received in the form of Shares, and such Participant fails to make arrangements
for the payment of tax, the Company shall withhold such Shares having a value
equal to the amount required to be withheld. Notwithstanding the foregoing, when
a Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect, with
the Company’s approval, to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares required to be delivered to the
Participant, Shares having a value equal to the amount required to be withheld
(except in the case of Restricted Stock where an election under Section 83(b) of
the Code has been made), or by delivering to the Company other Shares held by
such Participant. The shares used for tax withholding will be valued at an
amount equal to the Market Value per Share of such Shares on the date the
benefit is to be included in the Participant’s income. In no event shall the
Market Value per Share of the Shares to be withheld and/or delivered pursuant to
this Section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld. Participants
shall also make such arrangements as the Company may require for the payment of
any withholding tax obligation that may arise in connection with the disposition
of Shares acquired upon the exercise of Option Rights. Notwithstanding the
foregoing, the Company may, at any time, in its discretion, withhold for
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan.

19. Compliance with Section 409A of the Code.

 

(a)

To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code. This Plan and
any grants made hereunder shall be administrated in a manner consistent with
this intent, and any provision that would cause this Plan or any grant made
hereunder to fail to satisfy Section 409A of the Code shall have no force and
effect unless and until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Participants). Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

 

(b)

In order to determine for purposes of Section 409A of the Code whether a
Participant is in the service of a member of the Company’s controlled group of
corporations under Section 414(b) of the Code (or by a member of a group of
trades or businesses under common control with the Company under Section 414(c)
of the Code) and, therefore, whether the Shares that are or have been purchased
by or awarded under this Plan to the Participant are shares of “service
recipient” stock within the meaning of Section 409A of the Code:

 

  (i)

In applying Section 1563(a)(1), (2) and (3) of the Code for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Section 1563(a)(1), (2) and (3) of the Code, and

 

  (ii)

In applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses under common control with the Company for purposes of
Section 414(c) of the Code, the language “at least 50 percent” is to be used
instead of “at least 80 percent” each place it appears in Treasury Regulation
Section 1.414(c)-2.

20. Amendments.

 

(a)

The Board may at any time and from time to time amend this Plan in whole or in
part; provided, however, that if an amendment to this Plan (i) would materially
increase the benefits accruing to Participants under this Plan, (ii) would
materially increase the number of securities which may be issued under this
Plan, (iii) would materially modify the requirements for participation in this
Plan or (iv) must otherwise be approved by the shareholders of the Company in
order to comply with applicable law or the rules of the New York Stock Exchange
or, if the Shares are not traded on the New York Stock Exchange, the principal
national securities exchange upon which the Shares are traded or quoted, then,
such amendment will be subject to shareholder approval and will not be effective
unless and until such approval has been obtained.

 

18



--------------------------------------------------------------------------------

(b)

Neither the Board nor the Chief Executive Officer or his delegatee or
delegatees, as applicable, will, without the further approval of the
shareholders of the Company, authorize the amendment of any outstanding Option
Right or Appreciation Right to reduce the Option Price or Base Price, as
applicable. Furthermore, no Option Right or Appreciation Right will be cancelled
and replaced with awards having a lower Option Price or Base Price without
further approval of the shareholders of the Company. This Section 20(b) is
intended to prohibit the repricing of “underwater” Option Rights and
Appreciation Rights and will not be construed to prohibit the adjustments
provided for in Section 13 of this Plan.

 

(c)

If permitted by Section 409A of the Code, in case of termination of service by
reason of death, Disability or normal or early retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option Right or Appreciation Right not immediately exercisable in full,
or any shares of Restricted Stock as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Restricted
Stock Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds Shares subject to any transfer restriction
imposed pursuant to Section 17(b) of this Plan, the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, may, in its sole
discretion, accelerate the time at which such Option Right, Appreciation Right
or other award may be exercised or the time at which such substantial risk of
forfeiture or prohibition or restriction on transfer will lapse or the time when
such Restriction Period will end or the time at which such Performance Shares or
Performance Units will be deemed to have been fully earned or the time when such
transfer restriction will terminate or may waive any other limitation or
requirement under any such award.

 

(d)

Subject to Section 20(b) hereof, the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively. Subject to
Section 13 above, no such amendment shall impair the rights of any Participant
without his or her consent. The Board may, in its discretion, terminate this
Plan at any time. Termination of this Plan will not affect the rights of
Participants or their successors under any awards outstanding hereunder and not
exercised in full on the date of termination.

21. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.

22. Certain Additional Special Rules Concerning Vesting of Awards. Unless
otherwise provided in the relevant Evidence of Award (except that the provisions
in this Section 22 regarding the treatment of awards of Participants who are or
become Qualifying Service Termination Eligible shall apply to awards granted
prior to May 31, 2018 regardless of any other terms in the applicable Evidence
of Award), each grant of Restricted Stock and Restricted Stock Units to any
Participant who is not a Non-Employee Director shall be subject to the following
provisions, subject to the provisions of Section 11 hereof:

 

(a)

If at the Date of Grant the Participant is Qualifying Retirement Eligible or
Qualifying Service Termination Eligible, the award shall vest and become
nonforfeitable in four (4) equal annual installments, on each of the first
through fourth anniversaries of the Date of Grant.

 

(b)

If at the Date of Grant the Participant is not Qualifying Retirement Eligible or
Qualifying Service Termination Eligible, the award shall vest and become
nonforfeitable on the fourth anniversary of the Date of Grant; provided,
however, that if before the award has otherwise become vested and nonforfeitable
pursuant to the foregoing provision the Participant becomes Qualifying
Retirement Eligible or Qualifying Service Termination Eligible, whichever occurs
first, then on the anniversary of the Date of Grant that coincides with or
immediately succeeds the date the Participant becomes Qualifying Retirement
Eligible or Qualifying Service Termination Eligible, as applicable, and provided
the Participant has remained in the service of the Company or a Subsidiary
through such anniversary, the award will become vested and nonforfeitable to the
same extent as it would have been on such date under paragraph (a) had the
Participant been Qualifying Retirement Eligible or Qualifying Service
Termination Eligible at the Date of Grant, and if such anniversary is not the
fourth anniversary of the Date of Grant, the award will thereafter continue to
vest in the same manner and to the same extent as would have been the case under
paragraph (a) had the Participant been Qualifying Retirement Eligible or
Qualifying Service Termination Eligible at the Date of Grant.

 

(c)

Notwithstanding the foregoing, if any such anniversary on which an award or
portion thereof would otherwise vest is not a trading day on the New York Stock
Exchange, such vesting shall be deferred until the first trading day thereafter.

 

19



--------------------------------------------------------------------------------

(d)

Not in limitation of the other forfeiture provisions contained in the Plan or
the relevant Evidence of Award, if the Participant terminates service with the
Company and all Subsidiaries prior to the date on which the Participant’s award
has become fully vested and nonforfeitable, and subject to the provisions of
Section 11 of the Plan, those portions of the award not vested at the time of
such termination shall be forfeited.

 

(e)

Also notwithstanding the foregoing, if on any anniversary of a Date of Grant any
portion of an award that would otherwise vest on that anniversary represents a
fractional share, that portion shall be aggregated with any portions of the
award that represent fractional shares and would otherwise vest on succeeding
anniversary dates and all portions so aggregated shall vest on the first of the
aforesaid anniversary dates.

 

(f)

Notwithstanding the foregoing or anything to the contrary contained herein or in
the applicable Evidence of Award, for the avoidance of doubt, the foregoing
provisions of this Section 22 shall not apply to any Restricted Stock or
Restricted Stock Units granted to any Participant if, at the time of the grant
thereof, the application of such provisions would violate applicable law because
of the age requirement included in the Qualifying Retirement Eligible
definition.

 

(g)

For the avoidance of doubt, the provisions of this Section 22 do not apply to
any Option Rights, Appreciation Rights, Performance Shares, Performance Units or
other awards granted pursuant to Section 10 hereof and do not apply to awards to
Non-Employee Directors.

23. Certain Additional Provisions Concerning Change in Control and Option
Rights, Appreciation Rights, Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the applicable Evidence of Award, the following provisions
shall apply to Option Rights, Appreciation Rights, Restricted Stock and
Restricted Stock Units:

 

(a)

Upon a Change in Control occurring prior to such time as a Participant’s Option
Right has become fully exercisable and while the Participant is an employee of
the Company or a Subsidiary, to the extent the Option has not then or
theretofore been forfeited, the Option Right shall become immediately
exercisable in full, except to the extent that a Replacement Option Award is
provided to the Participant for such Option Right effective concurrently with or
prior to the Change in Control. For purposes of this Plan, a “Replacement Option
Award” means an award (i) of stock options, (ii) that has a value at least equal
to the value of the Option Right being replaced, (iii) that relates to publicly
traded equity securities of the Employer (as defined below), (iv) the tax
consequences of which are not less favorable to the Participant than the tax
consequences of the Option Right being replaced, (v) that becomes exercisable in
full upon a termination of the Participant’s employment with the Employer (A) by
the Participant for Good Reason (as defined below), or (B) by the Employer other
than for Cause or any other Detrimental Activity, with the termination occurring
in either case within a period of two years after the Change in Control, and
(vi) the other terms and conditions of which are not less favorable to the
Participant than the terms and conditions of the Option Right being replaced
(including the provisions that would apply in the event of a subsequent Change
in Control). Without limiting the generality of the foregoing, the Replacement
Option Award may take the form of a continuation of the Option Right being
replaced if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 23(a) are satisfied will
be made by the Board, as constituted immediately before the Change in Control,
in its sole discretion.

 

(b)

Upon a Change in Control occurring prior to such time as a Participant’s
Appreciation Right has become fully exercisable and while the Participant is an
employee of the Company or a Subsidiary, to the extent the Appreciation Right
has not then or theretofore been forfeited, the Appreciation Right shall become
immediately exercisable in full, except to the extent that a Replacement
Appreciation Right Award is provided to the Participant for such Appreciation
Right effective concurrently with or prior to the Change in Control. For
purposes of this Plan, a “Replacement Appreciation Right Award” means an award
(i) of stock appreciation rights, (ii) that has a value at least equal to the
value of the Appreciation Right being replaced, (iii) that relates to publicly
traded equity securities of the Employer, (iv) the tax consequences of which are
not less favorable to the Participant than the tax consequences of the
Appreciation Right being replaced, (v) that becomes exercisable in full upon a
termination of the Participant’s employment with the Employer (A) by the
Participant for Good Reason, or (B) by the Employer other than for Cause or any
other Detrimental Activity, with the termination occurring in either case within
a period of two years after the Change in Control, and (vi) the other terms and
conditions of which are not less favorable to the Participant than the terms and
conditions of the Appreciation Right being replaced (including the provisions
that would apply in the event of a subsequent Change in Control). Without
limiting the generality of the foregoing, the

 

20



--------------------------------------------------------------------------------

  Replacement Appreciation Right Award may take the form of a continuation of
the Appreciation Right being replaced if the requirements of the preceding
sentence are satisfied. The determination of whether the conditions of this
Section 23(b) are satisfied will be made by the Board, as constituted
immediately before the Change in Control, in its sole discretion.

 

(c)

Upon a Change in Control occurring prior to such time as all substantial risks
of forfeiture and restrictions on transfer applicable to a Participant’s
Restricted Stock have lapsed or terminated, and while the Participant is an
employee of the Company or a Subsidiary, to the extent the Restricted Stock has
not then or theretofore been forfeited, all of such substantial risks of
forfeiture and restrictions on transfer applicable to the Restricted Stock shall
lapse and terminate, except to the extent that a Replacement Restricted Stock
Award is provided to the Participant for such Restricted Stock effective
concurrently with or prior to the Change in Control. For purposes of this Plan,
a “Replacement Restricted Stock Award” means an award (i) of restricted stock,
(ii) that has a value at least equal to the value of the Restricted Stock being
replaced, (iii) that relates to publicly traded equity securities of the
Employer, (iv) the tax consequences of which are not less favorable to the
Participant than the tax consequences of the Restricted Stock being replaced,
(v) that provides that all substantial risks of forfeiture and restrictions on
transfer applicable thereto shall lapse and terminate in full upon a termination
of the Participant’s employment with the Employer (A) by the Participant for
Good Reason, or (B) by the Employer other than for Cause or any other
Detrimental Activity, with the termination occurring in either case within a
period of two years after the Change in Control, and (vi) the other terms and
conditions of which are not less favorable to the Participant than the terms and
conditions of the Restricted Stock being replaced (including the provisions that
would apply in the event of a subsequent Change in Control). Without limiting
the generality of the foregoing, the Replacement Restricted Stock Award may take
the form of a continuation of the Restricted Stock being replaced if the
requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 23(c) are satisfied will be made by the
Board, as constituted immediately before the Change in Control, in its sole
discretion.

 

(d)

Upon a Change in Control occurring prior to such time as the Restriction Period
applicable to any grant of a Restricted Stock Unit to a Participant has lapsed
or terminated, and while the Participant is an employee of the Company or a
Subsidiary, to the extent the Restriction Period has not then or theretofore
lapsed or terminated, the Restriction Period shall lapse and terminate, except
to the extent that a Replacement Restricted Stock Unit Award is provided to the
Participant for such Restricted Stock Unit effective concurrently with or prior
to the Change in Control. For purposes of this Plan, a “Replacement Restricted
Stock Unit Award” means an award (i) of restricted stock units, (ii) that has a
value at least equal to the value of the Restricted Stock Unit being replaced,
(iii) that relates to publicly traded equity securities of the Employer,
(iv) the tax consequences of which are not less favorable to the Participant
than the tax consequences of the Restricted Stock Unit being replaced, (v) that
provides that the Restriction Period shall lapse and terminate in full upon a
termination of the Participant’s employment with the Employer (A) by the
Participant for Good Reason, or (B) by the Employer other than for Cause or any
other Detrimental Activity, with the termination occurring in either case within
a period of two years after the Change in Control, and (vi) the other terms and
conditions of which are not less favorable to the Participant than the terms and
conditions of the Restricted Stock Unit being replaced (including the provisions
that would apply in the event of a subsequent Change in Control). Without
limiting the generality of the foregoing, the Replacement Restricted Stock Unit
Award may take the form of a continuation of the Restricted Stock Unit being
replaced if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 23(d) are satisfied will
be made by the Board, as constituted immediately before the Change in Control,
in its sole discretion.

 

(e)

For purposes of the Plan, except as may be otherwise prescribed by the Board or
Chief Executive Officer or his delegatee or delegatees, as applicable, in an
Evidence of Award made under the Plan, the term “Good Reason” means with respect
to a Participant:

 

  (i)

the Employer fails to make any payment when due of the Participant’s Base Salary
(as defined below) or any incentive compensation to which the Participant is
entitled;

 

  (ii)

any material decrease in the Participant’s rate of Base Salary or a material
reduction of the Participant’s maximum incentive compensation opportunity;

 

  (iii)

the Employer requires the Participant to work out of an office that is more than
50 miles away from the Participant’s office location at the time of the Change
in Control for more than 30 consecutive days; or

 

21



--------------------------------------------------------------------------------

  (iv)

the Disability or death of the Participant;

and in each case the Participant has provided the Employer with written notice
within thirty (30) days after the initial event which the Participant believes
constitutes “Good Reason,” describing such event, and, in the case of events
other than those described in clause (iv), the Employer has failed to remedy the
situation within thirty (30) days after receipt of notice.

 

(f)

For purposes of the Plan, the term “Base Salary” means, at any time, the then
regular gross annual rate of salary payable to a Participant as annual salary,
including amounts withheld or deferred for any reason, including any amounts not
includible in income for U.S. federal income tax purposes as a result of
elections by the Participant or the Employer that would have been includible in
income absent such elections.

 

(g)

For purposes of the Plan, the term “Employer” means the Company or its successor
in the Change in Control (or another entity that is affiliated with the Company
or its successor following the Change in Control). In addition, following a
Change in Control, to the extent that a provision of the Plan references the
Company, such reference shall be deemed to be a reference to the Employer where
appropriate in the context.

 

(h)

For purposes of the Plan, except as may be otherwise prescribed by the Board or
Chief Executive Officer or his delegate or delegates, as applicable, in an
Evidence of Award made under the Plan, the term “Disability” shall have the
meaning used for purposes of the Employer’s long-term disability plan as in
effect at the time the Disability is claimed to have occurred.

24. Miscellaneous Provisions.

 

(a)

The Company will not be required to issue any fractional Shares pursuant to this
Plan. The Board or the Chief Executive Officer or his delegatee or delegatees,
as applicable, may provide for the elimination of fractions or for the
settlement of fractions in cash.

 

(b)

This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

 

(c)

To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

 

(d)

No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

 

(e)

Absence on leave approved by a duly constituted officer of the Company shall not
be considered interruption or termination of service of any employee for any
purposes of this Plan or awards granted hereunder, except that no awards may be
granted to an employee while he or she is absent on leave.

 

(f)

No Participant shall have any rights as a stockholder with respect to any shares
subject to awards granted to him or her under this Plan prior to the date as of
which he or she is actually recorded as the holder of such shares upon the stock
records of the Company.

 

(g)

The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

 

(h)

If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended or
limited in scope to conform to applicable laws or, in the discretion of the
Board, it shall be stricken and the remainder of this Plan shall remain in full
force and effect.

 

22